       Case: 3:20-cv-00650-JRK Doc #: 1 Filed: 03/27/20 1 of 5. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Gwendolyn Bailey,                          :      Case No.
2438 Cross Ridge Road                      :
Perrysburg, Ohio 43551                     :      Judge:
                                           :
                      Plaintiff,           :      Magistrate Judge:
                                           :
              -vs-                         :
                                           :
Tyler Joseph Clair,                        :
2341 Lewis Avenue                          :
Ida, Michigan 48140                        :
                                           :
       and                                 :
                                           :
Secord Farms, LLC,                         :
10957 Telegraph Road                       :
Erie, Michigan 48133                       :
                                           :
       and                                 :
                                           :
Abess H. Awada,                            :
7559 West Morrow Circle                    :
Dearborn, Michigan 48126                   :
                                           :
       and                                 :
                                           :
Calhoun Truck Lines, LLC                   :
9845 West 74th Street                      :
Eden Prairie, Minnesota 55344              :
                                           :
                      Defendants.          :

  NOTICE OF REMOVAL OF DEFENDANTS ABESS H. AWADA AND UNIVERSAL
      TRANSPORTATION SERVICES, LLC d/b/a CALHOUN TRUCK LINES

       Abess H. Awada and Universal Transportation Services, LLC d/b/a Calhoun Truck Lines,

Defendants in an action instituted in the Court of Common Pleas, Lucas County, Ohio, Case No.

G-4801-CI-0202001587, now come before this Court upon this Notice of Removal pursuant to 28

U.S.C. §1441 and 28 U.S.C. §1446, and respectfully show that:
           Case: 3:20-cv-00650-JRK Doc #: 1 Filed: 03/27/20 2 of 5. PageID #: 2




       1.       An action was commenced by Plaintiff Gwendolyn Bailey by filing a Complaint in

the Court of Common Pleas, Lucas County, Ohio, on February 25, 2020, entitled: Gwendolyn

Bailey. v. Tyler Joseph Clair, et al., Case No. G-4801-CI-0202001587 (hereinafter referred to as

“the Bodily Injury Action”). A copy of Plaintiff’s Complaint is attached hereto as Exhibit “A.”

       2.       Service of Plaintiff’s Complaint in the Bodily Injury Action was perfected upon

Defendant Universal Transportation Services, LLC d/b/a Calhoun Truck Lines on or about March

3, 2020.

       3.       On March 17, 2020, Defendants Abess H. Awada and Universal Transportation

Services, LLC d/b/a Calhoun Truck Lines filed a joint Answer to Plaintiff’s Complaint and Cross-

Claim against Defendants Tyler Joseph Claire and Secord Farms, LLC. A copy of said Answer

and Cross-Claim is attached hereto as Exhibit “B.”

       4.       On March 17, 2020, Defendants Abess H. Awada and Universal Transportation

Services, LLC d/b/a Calhoun Truck Lines filed a joint Amended Answer to Plaintiff’s Complaint

and Amended Cross-Claim against Defendants Tyler Joseph Claire and Secord Farms, LLC. A

copy of said Amended Answer and Amended Cross-Claim is attached hereto as Exhibit “C.”

       5.       On March 20, 2020, Defendants Tyler Joseph Clare and Secord Farms, LLC filed

a joint Answer to Plaintiff’s Complaint and Cross-Claim against Defendants Abess H. Awada and

Calhoun Truck Lines, LLC. A copy of said Answer and Cross-Claim is attached hereto as Exhibit

“D.”

       6.       On March 20, 2020, Defendants Abess H. Awada and Universal Transportation

Services, LLC d/b/a Calhoun Truck Lines filed a joint Answer to the Cross-Claim of Defendants

Tyler Joseph Clare and Secord Farms, LLC. A copy of said Answer is attached hereto as Exhibit

“E.”




                                               -2-
        Case: 3:20-cv-00650-JRK Doc #: 1 Filed: 03/27/20 3 of 5. PageID #: 3




       7.      On March 24, 2020, Defendants Tyler Joseph Clare and Secord Farms, LLC filed

a joint Answer to the Cross-Claim of Defendants Abess H. Awada and Universal Transportation

Services, LLC d/b/a Calhoun Truck Lines. A copy of said Answer is attached hereto as Exhibit

“F.”

       8.      This removal is timely pursuant to 28 U.S.C. §1446(b), because the thirty (30) day

time period to file the Notice of Removal has not expired.

       9.      The accident that is the subject matter of Plaintiff’s Complaint occurred on

February 27, 2018 in Lucas County, Ohio.

       10.     Plaintiff Gwendolyn Bailey is a resident of the State of Ohio.

       11.     Defendant Tyler Joseph Clair is a resident of the State of Michigan.

       12.     Defendant Secord Farms, LLC is incorporated under the laws of the State of

Michigan, and maintains a principal place of business located at 10957 Telegraph Road, Erie,

Michigan 48133.

       13.     Defendant Abess H. Awada is a resident of the State of Michigan.

       14.     Defendant Universal Transportation Services, LLC d/b/a Calhoun Truck Lines is

incorporated under the laws of the State of Minnesota, and maintains a principal place of business

at 9845 West 74th Street, Eden Prairie, Minnesota 55344.

       15.     The Plaintiff and Defendants are completely diverse in regard to residence.

       16.     Plaintiff Gwendolyn Bailey has alleged in her Complaint that she incurred damages

in excess of Twenty Five Thousand Dollars ($25,000.00) (exclusive of costs and interest). The

damages alleged include bodily injuries, contained pain and suffering, difficulty performing her

normal daily living activities, and past and future medical expenses. Upon information and belief,

Plaintiff’s claimed medical expenses are in excess of $38,000.00.




                                               -3-
        Case: 3:20-cv-00650-JRK Doc #: 1 Filed: 03/27/20 4 of 5. PageID #: 4




       17.     If the claims as alleged by the Plaintiff are proven, the amount of potential damages

will exceed seventy-five thousand dollars ($75,000.00), exclusive of costs and interest.

       18.     Defendants Tyler Joseph Clair aka Clare and Secord Farms, LLC have consented

to the removal of this case to Federal Court.

       19.     The subject Bodily Injury Action is a civil action involving a Plaintiff who resides

within the State of Ohio; two (2) individual Defendants that are Michigan residents; a corporate

Defendant that is a Michigan corporation; and a corporate Defendant that is a Minnesota

corporation.

       20.     Accordingly and based upon the above, diversity of citizenship is complete, and the

amount in controversy exceeds the sum of Seventy-Five Thousand and 00/100 Dollars

($75,000.00), exclusive of interest and costs. As such, the District Courts of the United States

have original jurisdiction over this matter pursuant to 28 U.S.C. §1332. The subject action

therefore may be removed from State Court to this Court, pursuant to 28 U.S.C. §1441(a).

       WHEREFORE, Petitioners and Defendants Abess H. Awada and Universal

Transportation Services, LLC d/b/a Calhoun Truck Lines pray that the Bodily Injury Action now

pending against them by Plaintiff Gwendolyn Bailey in the Court of Common Pleas of Lucas

County, Ohio, Case No. G-4801-0202001587, be removed therefrom to this Court.




                                                -4-
        Case: 3:20-cv-00650-JRK Doc #: 1 Filed: 03/27/20 5 of 5. PageID #: 5




                                            Respectfully submitted,

                                            JURCA & LASHUK, LLC


Dated: March 27, 2020                               /s/ Sean P. Casey
                                            Jeffrey J. Jurca (0012107)
                                            Beth Anne Lashuk (063144)
                                            Sean P. Casey (0086378)
                                            88 North Fifth Street, Suite 200
                                            Columbus, Ohio 43215
                                            614) 846-9228; (614) 846-9181 fax
                                            jjurca@jurcalashuk.com
                                            blashuk@jurcalashuk.com
                                            scasey@jurcalashuk.com
                                            Attorneys for Defendants Abess H. Awada and
                                            Universal Transportation Services, LLC d/b/a
                                            Calhoun Truck Lines

                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that the foregoing was sent via the Court’s
electronic filing system, this 27th day of March, 2020, upon the following:

Frederic E. Matthews, Esq.                  Jonathan P. Saxton, Esq.
Rayle, Matthews & Coon                      Jessica L. Worth, Esq.
100 South Main Street                       Rendigs, Fry, Kiely & Dennis, LLP
Bowling Green, Ohio 43402                   600 Vine Street, Suite 2650
Attorney for Plaintiff Gwendolyn            Cincinnati, Ohio 45202
Bailey                                      Attorneys for Defendants Tyler Joseph Clare and
                                            Secord Farms, LLC

                                                   /s/ Sean P. Casey
                                            Sean P. Casey




                                               -5-
